   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 1 of 10 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 FITBIT, INC., JAMES PARK, ERIC N.                   )   CLASS ACTION
 FRIEDMAN, LAURA ALBER, MATTHEW                      )
 BROMBERG, GLENDA FLANAGAN,                          )
 BRADLEY M. FLUEGEL, STEVEN                          )
 MURRAY, and CHRISTOPHER PAISLEY,                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on November 1, 2019

(the “Proposed Transaction”), pursuant to which Fitbit, Inc. (“Fitbit” or the “Company”) will be

acquired by Google LLC (“Parent”) and Magnoliophyta Inc. (“Merger Sub,” and together with

Parent, “Google”).

       2.      On November 1, 2019, Fitbit’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Google. Pursuant to the terms of the Merger Agreement, Fitbit’s stockholders

will receive $7.35 in cash for each share of Fitbit common stock they own.
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 2 of 10 PageID #: 2



       3.      On November 25, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Fitbit common stock.

       9.      Defendant Fitbit is a Delaware corporation and maintains its principal executive

offices at 199 Fremont Street, 14th Floor, San Francisco, California 94105. Fitbit’s common stock

is traded on the New York Stock Exchange under the ticker symbol “FIT.”




                                                  2
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 3 of 10 PageID #: 3



       10.     Defendant James Park is Chief Executive Officer and Chairman of the Board of the

Company.

       11.     Defendant Eric N. Friedman is Chief Technology Officer, Executive Officer, and a

director of the Company.

       12.     Defendant Laura Alber is a director of the Company.

       13.     Defendant Matthew Bromberg is a director of the Company.

       14.     Defendant Glenda Flanagan is a director of the Company.

       15.     Defendant Bradley M. Fleugel is a director of the Company.

       16.     Defendant Steven Murray is a director of the Company.

       17.     Defendant Christopher Paisley is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Fitbit (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       20.     This action is properly maintainable as a class action.

       21.     The Class is so numerous that joinder of all members is impracticable. As of

October 28, 2019, there were approximately 228,873,413 shares of Fitbit common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

       22.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if




                                                  3
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 4 of 10 PageID #: 4



defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        25.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        26.     Fibit designs products and experiences that track and provide motivation for

everyday health and fitness.

        27.     The Company’s line of products includes Fitbit Charge 3™, Fitbit Inspire HR™,

Fitbit Inspire™, and Fitbit Ace 2™ activity trackers, as well as the Fitbit Ionic™ and Fitbit

Versa™ family of smartwatches, Fitbit Flyer™ wireless headphones, and Fitbit Aria family of

smart scales.




                                                 4
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 5 of 10 PageID #: 5



       28.     The Company’s products are carried in approximately 39,000 retail stores and in

over 100 countries around the world.

       29.     On November 1, 2019, Fitbit’s Board caused the Company to enter into the Merger

Agreement with Google.

       30.     Pursuant to the terms of the Merger Agreement, Fitbit’s stockholders will receive

$7.35 in cash for each share of Fitbit common stock they own.

       31.     According to the press release announcing the Proposed Transaction:

       Fitbit, Inc. (NYSE: FIT) today announced that it has entered into a definitive
       agreement to be acquired by Google LLC for $7.35 per share in cash, valuing the
       company at a fully diluted equity value of approximately $2.1 billion. . . .

       The transaction is expected to close in 2020, subject to customary closing
       conditions, including approval by Fitbit’s stockholders and regulatory approvals.

       Qatalyst Partners LLP acted as financial advisor to Fitbit, and Fenwick & West LLP
       acted as legal advisor.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       33.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       34.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       35.     The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate (a) Non-GAAP Cost of Revenue, (b) Non-GAAP Gross Profit, (c) Non-GAAP

Operating Expense, (d) Non-GAAP Operating Income (Loss), (e) NOPAT, (f) Adjusted EBITDA,

(g) Non-GAAP Net Income (Loss), and (h) Non-GAAP Earnings Per Share; and (ii) a




                                                 5
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 6 of 10 PageID #: 6



reconciliation of all non-GAAP to GAAP metrics.

       36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       37.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Qatalyst Partners LLP (“Qatalyst”).

       38.     With respect to Qatalyst’s Illustrative Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the individual inputs and assumptions underlying the range of

discount rates of 12.5% to 16.5%; (ii) the terminal value of the Company; (iii) Qatalyst’s basis for

applying a range of multiples of enterprise value to next-twelve-months estimated revenue of 0.3x

to 0.8x; (iv) the Company’s forecasted tax attributes outstanding as used in the analysis; (v) the

Company’s cash; and (vi) the number of fully-diluted shares of Fitbit common stock.

       39.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       40.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of our Board and Reasons for the

Merger; (iii) Opinion of Fitbit’s Financial Advisor; and (iv) Financial Projections.

       41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                 6
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 7 of 10 PageID #: 7



                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Fitbit

       42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       43.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Fitbit is liable as the issuer of

these statements.

       44.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       45.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       47.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       48.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                  7
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 8 of 10 PageID #: 8



       49.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants acted as controlling persons of Fitbit within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of Fitbit and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of the Company, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.




                                                  8
   Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 9 of 10 PageID #: 9



        54.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        55.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.     Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

        F.     Granting such other and further relief as this Court may deem just and proper.




                                                   9
Case 1:19-cv-02236-MN Document 1 Filed 12/06/19 Page 10 of 10 PageID #: 10



                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 6, 2019                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
OF COUNSEL:                                     300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
RM LAW, P.C.                                    Telephone: (302) 295-5310
Richard A. Maniskas                             Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300                 Email: sdr@rl-legal.com
Berwyn, PA 19312                                Email: bdl@rl-legal.com
Telephone: (484) 324-6800                       Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                10
